Citation Nr: 1422197	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-21 871	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC).


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The appellant contends that the decedent had recognized Philippine Army/guerilla service during World War II.

This matter is before the Board on appeal from a determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking entitlement to a one-time payment from the FVEC Fund.  She contends that her deceased husband had valid military service as a member of the organized guerrilla forces under a U.S. Command during World War II.  

In an initial February 2009 claim of entitlement to a one-time payment from the FVEC, the decedent provided his dates of service, the unit in which he served, and his service number.  He also provided his birthplace, the names of his father and mother, as well as the name of his spouse.  He indicated that his date of birth was May [redacted], 1923 and that his full name was [redacted].

In August 2009, the National Personnel Records Center (NPRC) certified that the decedent had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  See VA Form 21-3101, dated August 3, 2009.

However, in June 2010, following her husband's death, the appellant submitted copies of various documents including Certification of the decedent's military service from the Armed Forces of the Philippines, Office of the Adjutant General (OTAG/NRD) dated June 2010 and an Affidavit for Philippine Army Personnel dated in August 1946, both of which list his date of birth as May [redacted], 1925.  The appellant also submitted copies of a Death Certificate listing her husband's name as [redacted], and a Marriage Contract listing her husband's name as [redacted].  

In July 2010, based on the evidence submitted by the appellant, the RO sought re-certification of her husband's service.  In August 2010, the NPRC confirmed that the decedent had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Re-verification was not requested based on the alternate birth date or alternate names.  

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit held that, pursuant to both 38 C.F.R. § 3.203(c) and the Secretary's statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), new evidence submitted by a claimant (including relevant lay affidavits and documentary evidence) in support of a request for verification of service from the service department must be submitted to the service department for review.  This was not accomplished in the present case.  The Board notes that while the RO did submit an additional request to the service department concerning the decedent's service, it was on the basis of additional information regarding unit of assignment and different rank provided.  The RO never relayed the alternate birth year or the Veteran's multiple alternate names to the NPRC in the second request for service verification.

So, following the holding in Capellan, the Board must remand to obtain NPRC for review of the evidence showing alternate date of birth as well as the alternate names under which the decedent may have served.

Finally, a close review of the claims file shows that it is not entirely clear that the appellant received 38 U.S.C.A. § 5103(a)-compliant notice in connection with this claim.  In Palor v. Nicholson, 21 Vet. App. 325 (2007), the Court held that, in claims where it is necessary to first establish veteran status, proper VA notice must be tailored to also inform claimants of the information or evidence necessary to prove the element of veteran status, what information the claimant/appellant is responsible for providing, and what information VA will seek to obtain concerning that element.  On remand, this should be rectified. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the appellant with notice which complies with 38 U.S.C.A. § 5103(a) as to her claim of legal entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.

2.  Using the names "[redacted]," [redacted]," "[redacted]," and "[redacted]," and the birth dates May [redacted], 1923 and May [redacted], 1925, request re-verification from the NPRC of the decedent's alleged service.  The request should include all dates reported for the decedent's claimed service, and any unit in which he claims to have served.  Provide the NPRC with copies of any relevant records in the claims file in connection with this request.  The NPRC's response must be added to the claims file.

3.  Then, readjudicate the claim.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  The case is to then be returned to the Board for further appellate review if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



